DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note the foreign priority document is not in English and a certified English translation has not been provided by Applicant; a certified English translation might be necessary to overcome the date of a reference relied upon by the examiner. See MPEP 213 and 37 CFR 1.55(g)(3)-(4).

Claim Objections
Claim 11 is objected to because of the following informalities: the claim recites “a later side surface” in line 2, the examiner respectfully points out the claim should recite “a lateral side surface.”  Appropriate correction and/or clarification is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “at least a portion of air” in line 14 and also recites “to discharge air” in line 7; it is not clear if at least a portion of air in line 14 is part of the same air in line 7 or a different air. From the drawings and written description it appears the at least a portion of air in line 14 is a portion of the air in line 7 and that is the interpretation given to the claim.
Claims 2-5 depend from claim 1 and fail to remedy its deficiencies.
Clarification and/or amendment is respectfully requested.

Claim 6 recites “air introduced” in line 12, “communicate air” in line 15, “at least part of air” in line 18 and “receive air” in line 5; it is not clear if air recited in line 18, 15 and 12 refer to the same air in line 5 (or any of the other instances) or to different air in two, three or all four instances air is recited. From the drawings and written description it appears air in all instances is the same air and that is the interpretation given to the claim.
Claims 7-14 depend from claim 6 and fail to remedy its deficiencies.
Clarification and/or amendment is respectfully requested.

Claim 7 recites “to discharge air” in line 4 and depends from claim 6 which recites “receive air” in line 5, “air introduced” in line 12, “communicate air” in line 15 and “at least part of air” in line 18; it is not clear if air recited in claim 7 refers to the same air in clam 6 line 5 (or any of the other instances) or to different air in two, three or all four instances air is recited in claim 6. From the drawings and written description it appears air in all instances is the same air and that is the interpretation given to the claim.
Claims 8-10 depend from claim 7 and fail to remedy its deficiencies.
Clarification and/or amendment is respectfully requested.

Claim 12 recites “at least part of air” in line 3 and depends from claim 6 which recites “receive air” in line 5, “air introduced” in line 12, “communicate air” in line 15 and “at least part of air” in line 18; it is not clear if air recited in claim 12 refers to the same air in clam 6 line 5 (or any of the other instances) or to different air in two, three or all four instances air is recited in claim 6. From the drawings and written description it appears air in all instances is the same air and that is the interpretation given to the claim.
Claims 13-14 depend from claim 12 and fail to remedy its deficiencies.
Clarification and/or amendment is respectfully requested.

Claim 15 recites “at least a portion of air” in line 16 and also recites “to discharge air” in line 9; it is not clear if at least a portion of air in line 16 is part of the same air in line 9 or a different air. From the drawings and written description it appears the at least a portion of air in line 16 is a portion of the air in line 9 and that is the interpretation given to the claim.
Claims 16-20 depend from claim 15 and fail to remedy its deficiencies.
Clarification and/or amendment is respectfully requested.

Claim 19 recites “at least part of air” in line 3 and depends from claim 15 which recites “to discharge air” in line 9 and “at least a portion of air” in line 16; it is not clear if air recited in claim 19 refers to the same air in clam 15 line 9 and/or line 16 where air is recited in claim 15. From the drawings and written description it appears air in all instances is the same air and that is the interpretation given to the claim.
Claim 20 depends from claim 19 and fails to remedy its deficiencies.
Clarification and/or amendment is respectfully requested.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-7, 15 and 19-20 (as far as the claims are definite and understood) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al – hereafter Lee – (US 20180266426 A1).

Regarding claim 1, Lee teaches a fan motor for a vacuum cleaner (¶4), comprising: 
a motor mount (Fig.1/3, 11) that defines an inner space (Fig.1, where 111 points to) therein; 
a motor part (Fig.1/3, 20) accommodated in the inner space of the motor mount; and 
an impeller (Fig.1/3, 31) disposed at an upper side (Fig.1/3) of the motor mount and configured to be rotated by the motor part; 
wherein the motor mount defines: 
an air discharge opening (Fig.1/3, 116) configured to discharge air discharged from the impeller to an outer space (Fig.1/3, below 116) of the motor mount,
a cooling flow path outlet (Fig.1/3, 43) that is disposed at the upper side of the motor mount and that is disposed between the impeller and the air discharge opening (Fig.1/3), and 

wherein the fan motor further comprises a guide (Annotated Fig.2) that is configured to direct, in an upward direction (Note arrow in Fig.3 pointing upwards after entering through the first cooling flow path inlet, said arrow represents air that after entering the first flow path inlet would face resistance to turn upward by the guide shown in the Annotated Fig.2), at least a portion of air that is discharged through the air discharge opening and introduced to the inner space through the first cooling flow path inlet (Fig.3).

    PNG
    media_image1.png
    572
    596
    media_image1.png
    Greyscale


Regarding claim 2, Lee further teaches the motor mount further defines a second cooling flow path inlet (Annotated Fig.2), and 


Regarding claim 3, Lee further teaches the first end of the guide is disposed radially outward of the second end of the guide (Annotated Fig.2, note radial direction perpendicular to shaft 23).

Regarding claim 4, Lee further teaches an impeller cover (Fig.1/3, 34) that covers the impeller, that is disposed at the upper side of the motor mount (Fig.1/3), and that defines an air inlet (Fig.1, 341) at an upper central portion of the impeller cover (Fig.1/3), 
wherein the air discharge opening is defined at a lower edge (Fig.1/3, 342) of the impeller cover.

Regarding claim 6, Lee further teaches a fan motor for a vacuum cleaner (¶4), comprising: 
a motor part (Fig.1/3, 20) configured to generate rotational force; 
a motor mount (Fig.1/3, 11) that defines an inner space (Fig.1, where 111 points to) accommodating the motor part therein and that defines a first cooling flow path inlet (Annotated Fig.2) at a lateral side of the motor mount, the first cooling flow path inlet being configured to receive air for cooling heat generated by the motor part (Note arrow in Fig.3 representing cooling air entering through the first cooling flow path inlet and passing through the motor part); 
an impeller (Fig.1/3, 31) disposed at an upper side of the motor part (Fig.1/3) and configured to be rotated by the rotational force generated by the motor part; and 
an impeller cover (Fig.1/3, 34) that covers the impeller, that is disposed at the upper side of the motor mount, and that defines an air inlet (Fig.1, 341) at an upper central portion of the impeller cover, wherein the motor mount further defines: 

a cooling flow path outlet (Fig.1/3, 43) that is disposed at the upper side of the motor mount and that is configured to communicate air with the inner space of the motor mount and a space defined between the impeller and the air discharge opening (Fig.3), and 
wherein the motor mount comprises a guide (Annotated Fig.2) that is configured to guide, toward the motor part (Note arrow in Fig.3 pointing upwards after entering through the first cooling flow path inlet, said arrow represents air that after entering the first flow path inlet would face resistance to turn upward by the guide shown in the Annotated Fig.2), at least part of air that is discharged through the air discharge opening and introduced into the motor mount through the first cooling flow path inlet (Fig.3).

Regarding claim 7, Lee further teaches the motor mount further comprises a side wall member (Annotated Fig.2) that defines a lateral surface of the motor mount (Annotated Fig.2), 
wherein the cooling flow path outlet is disposed radially outward of the side wall member and configured to discharge air that is pressurized by the impeller and discharged downward from the impeller (Annotated Fig.2), and 
wherein the first cooling flow path inlet is disposed at a lower side of the cooling flow path outlet (Annotated Fig.2).

Regarding claim 15, Lee further teaches a vacuum cleaner (¶4) comprising: 
a housing (inherent feature of vacuum cleaners); and 
a fan motor (Fig.1/3) accommodated in the housing, the fan motor comprising: 

a motor mount (Fig.1/3, 11) that defines an inner space (Fig.1, where 111 points to) accommodating the motor part, and 
an impeller (Fig.1/3, 31) disposed at an upper side of the motor mount and configured to be rotated by the motor part (Fig.1/3), wherein the motor mount defines: 
an air discharge opening (Fig.1/3, 116) configured to discharge air discharged from the impeller to an outer space of the motor mount (Fig.1/3), 
a cooling flow path outlet (Fig.1/3, 43) that is disposed at the upper side of the motor mount and that is disposed between the impeller and the air discharge opening (Fig.1/3), and 
a first cooling flow path inlet (Annotated Fig.2) disposed vertically below the air discharge opening and the cooling flow path outlet, and 
wherein the fan motor further comprises a guide (Annotated Fig.2) that is configured to direct, to an upward direction (Note arrow in Fig.3 pointing upwards after entering through the first cooling flow path inlet, said arrow represents air that after entering the first flow path inlet would face resistance to turn upward by the guide shown in the Annotated Fig.2), at least a portion of air that is discharged through the air discharge opening and introduced to the inner space through the first cooling flow path inlet (Fig.3).

Allowable Subject Matter
Claims 5, 8-14 and 16-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
The following claim limitations were not found in the prior art:
the motor mount comprises: a base member that is disposed at a lower side of the motor mount and that comprises the guide, the base member having a first radius with respect to a center of the motor mount; and a side wall member that extends upward form the base member, the side wall member having a second radius less than the first radius with respect to the center of the motor mount (claim 5);
Lee et al disclose a base member comprising the guide and a side wall member (Annotated Fig.2), however, the side wall member extends axially along shaft 23 at the same or greater radial location than a first radius of the base member;
the motor mount comprises: a base member disposed at a lower side of the motor mount, the base member having a first radius with respect to a center of the motor mount, the first radius being greater than a second radius of the side wall member with respect to the center of the motor mount, and wherein the guide comprises a first guide that is inclined upward and radially outward with respect to the base member and that extends radially outward from the base member to face at least a portion of the air discharge opening (claim 8);
Lee et al disclose a base member comprising the guide and a side wall member (Annotated Fig.2), however, the side wall member extends axially along shaft 23 at the same or greater radial location than a first radius of the base member;
the motor mount further comprises: a side wall member that defines a later side surface of the motor mount, that accommodates the motor part, and that fixes the motor part in a radial direction; a plurality of extended arm members that extend downward from the side wall member and outward in the radial direction, the plurality of extended arm members being spaced apart from one another to define the first cooling flow path inlet; and a base member connected to a lower side of each of the plurality of extended arm members, the base member comprising the guide (claim 11);
Lee et al disclose a base member comprising the guide and a side wall member (Annotated Fig.2), however, the side wall member extends axially along shaft 23 at the same or greater radial location than a first radius of the base member;
the housing further comprises: an extended guide disposed outside the guide and contacts an outer surface of the guide (claim 16);
Lee et al is silent about an extended guide as claimed;
Hayamitsu (US 20180177373 A1) discloses a fan motor (Fig.4) for a vacuum cleaner (Fig.1), the fan motor including a housing (Fig.1), the housing including an extended guide (Fig.4, 29); the examiner considered the possibility of modifying Lee et al in view of Hayamitsu to incorporate said housing extended guide, however, Hayamitsu’s extended guide includes a holder for a shaft bearing (Fig.4, 26) while the motor mount of Lee et al already includes a shaft bearing holder (Fig.3, 112), therefore, a potential combination of Lee et al in view of Hayamitsu to arrive to the claimed invention would result in duplicated and redundant components, rendering the potential combination as non-obvious;
the housing defines an air outlet that is disposed between the air discharge opening and the guide in an axial direction of the fan motor, the air outlet being configured to discharge at least part of air discharged from the air discharge opening, and wherein the air outlet is disposed radially outward of the guide in a radial direction of the fan motor (claim 19);
although a housing is an inherent feature of Lee et al fan motor, there are no specific structural details of said housing in order to determine if any of the claimed housing features are present in Lee et al disclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN G FLORES whose telephone number is (571)272-3486.  The examiner can normally be reached on Monday - Friday, 8:30am - 5:30pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 




/JUAN G FLORES/Examiner, Art Unit 3745